On behalf of 
the Government of the Republic of Angola, allow me 
to congratulate you, Mr. Sam Kutesa, on your election 
as President of the General Assembly at its sixty-ninth 
session, and to assure you of my country’s support as 
you fulfil your mission. I would also like to congratulate 
Ambassador John William Ashe for the competent 
manner in which he led the work of the previous 
session. We extend our greetings to Secretary-General 
Ban Ki-moon and commend him for his commitment to 
finding solutions to the issues facing the international 
community.

This session of the General Assembly is taking 
place in an environment that gives rise to concern 
due to the aggravation of international tensions, the 
intensification of conflicts and the deepening of global 
crises that require effective and sustainable solutions. 
It is a matter of consensus that the solutions to common 
challenges are to be found in multilateral negotiations 
and should take into account the specificities of each 


country and each people. The United Nations has 
always been and will continue to be the mainstay of 
Member States’ participation in decision-making on 
issues of concern to the international community and 
in upholding the global values of tolerance and peaceful 
and harmonious coexistence of countries and peoples, 
in accordance with the principles set forth in the Charter 
of the United Nations and international law.

Angola would once again like to reiterate the 
importance of all Member States joining in efforts 
to make the United Nations a strong and effective 
organization, and one that serves as the basis for a more 
balanced, fair and inclusive international legal order 
and global security system, while promoting confidence 
among States and strengthening relations of friendship 
and international cooperation. Our Organization should 
pay special attention to the resurgence of armed conflicts 
and their negative effects on populations, as well as to 
arms flows, trafficking in drugs and human beings, 
transnational organized crime, international terrorism 
and piracy — all phenomena that have an adverse 
impact on economic development and consequently 
impede the improvement of living conditions.

Religious fundamentalism in some African 
countries is taking on such violent proportions that 
it poses a threat to regional security, with serious 
consequences for peace, stability and development. 
Angola strongly condemns the acts committed by 
terrorist groups and expresses its support for efforts to 
ensure the full neutralization of those groups. Angola 
supports efforts to strengthen the crisis-management 
capacity of the United Nations and considers dialogue 
and negotiation to be the best means of resolving 
conflicts.

We will continue to meet our international 
obligations, with special emphasis on the African 
continent and the regional groupings in which we 
operate, including the Southern African Development 
Community, the Economic Community of Central 
African States, the African countries that use Portuguese 
as an official language, the Gulf of Guinea Commission 
and the International Conference on the Great Lakes 
Region, with a view to defining mechanisms and forms 
of cooperation with the United Nations, the African 
Union, the Community of Portuguese-speaking 
Countries and other international partners.

Angola assumed the rotating presidency of the 
International Conference on the Great Lakes Region 
in January, and in that forum continues to promote the 
resolution of conflicts on the African continent with a 
view to attaining stability, political and institutional 
development, internal and border security, good 
governance and human rights. It is in that context 
that Angola is engaged in the peace processes in the 
Democratic Republic of the Congo, the Central African 
Republic and the Great Lakes region.

The Ebola epidemic is an issue of great concern. 
The position of the Security Council, which declared 
the epidemic to be a threat to international peace and 
security, fully reflects the seriousness of the situation. 
A decisive commitment on the part of the international 
community is required if the scourge is to be combated 
and eradicated.

We reiterate the need to reform and revitalize the 
United Nations system, in particular the need to reform 
the Security Council, which should be brought into 
line with the current international context and whose 
membership should reflect an equitable geographical 
representation through an increase in the number of 
permanent members. Angola reiterates the right of the 
African continent to sit among the permanent members 
of the Council.

The Israeli-Palestinian conflict and the lack of 
progress in finding a lasting solution are a major cause 
of widespread instability in the Middle East, and 
also the root cause of the resurgence of terrorism in 
the region. That situation worries the Government of 
Angola. We call for political will and flexibility from 
both parties, and we encourage the Secretary-General 
and the United States Secretary of State to continue 
their mediation efforts with a view to establishing a 
sovereign and independent Palestinian State, as well as 
a modus vivendi to ensure that the two States coexist 
in peace and security within internationally recognized 
borders.

The impasse in resolving the question of Western 
Sahara continues to delay the exercise of the right 
to self-determination of the people of that territory. 
Angola calls on the parties to continue negotiations 
under the auspices of the United Nations and the 
African Union in order to find a solution in accordance 
with the principles of the Charter of the United Nations 
and resolution 1514 (XV) of December 1960.

With regard to the situation in the Ukraine, Angola 
deplores the loss of human lives caused by instability 


in the region and calls for dialogue between the parties 
involved to find a political solution to the conflict.

The situations in Somalia and South Sudan 
remain cause for concern. However, there has been 
some encouraging progress, which is why we urge 
the authorities in those countries and the international 
community to continue their efforts for stabilization. 
Angola welcomes the constitutional normalization in 
some African countries. We welcome the holding of 
democratic elections in Guinea-Bissau, Madagascar 
and Egypt, and we express our solidarity with the 
national reconciliation and reconstruction processes 
and the economic and social development in those 
countries.

The Government of Angola expresses its 
appreciation for the choice of the central theme of 
this session, “Delivering on and implementing a 
transformative post-2015 development agenda”. It is 
greatly relevance, especially for the least developed 
countries. The progress made in some of those 
countries is far behind the targets of the Millennium 
Development Goals, due to structural issues, and is 
insufficient to mitigate the persistent effects of the 
economic problems.

With one year remaining until the final assessment 
of the achievement of the Millennium Development 
Goals, our economies continue to suffer the effects of 
the international economic and financial crisis, which 
create barriers to economic growth and hinder the 
implementation of programmes to combat poverty and 
improve the living conditions of our peoples. However, 
we note with satisfaction that the African continent 
has ceased to present the image of desolation it did at 
the beginning of the millennium. A new reality has 
emerged in which African countries boast an average 
growth of 5 per cent per year and improvements in 
several human development indicators. We believe that 
the trend of progress will prevail in the near future, 
and we will do everything to make it so by investing in 
future generations on the basis of the objectives of the 
New Partnership for Africa’s Development, the post-
2015 road map and the African Agenda 2063.

Angola is implementing its National Development 
Plan 2013-2017, which aims to increase the supply of 
social services to the population, diversify the economy 
and consolidate macroeconomic stability, thus laying 
the foundation for the process of graduation to a 
middle-income country.

Angola reiterates the need to end the economic and 
financial embargo imposed on Cuba, which limits the 
right of the Cuban people to development and is a clear 
violation of the principles and rules of international law.

Finally, we appreciate and have been touched by 
the support that Angola has received from numerous 
countries for its candidature to be a non-permanent 
member of the Security Council for the 2015-2016 
biennium, elections for which will place during the 
Assembly’s present session. Once elected to that 
important organ, we will work with partners in the 
Council to seek solutions to the serious problems 
facing the international community and to make a real 
contribution to peace and security in the world.
